DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to Objections to the Specification have been fully considered and are persuasive.  The Objections to the Specification have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 9-14 & 21-26 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 9-14 & 21-26 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 9-14 & 21-26 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 9-14 & 21-26 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding the SPECIFICATION. Page 1, Para [0003], Ln 9:
AFTER “also not”, DELETE ‘waisted”, INSERT “wasted”.


Allowable Subject Matter
Claims 9-14,21-26 and 28-38 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 9 & 38, 
it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
"a second outwardly oriented arch interconnected to the first outwardly oriented arch, the second outwardly oriented arch having a second radius of curvature wherein the second radius of curvature is less than the first radius of curvature" and "a flattened portion, interconnected to the second outwardly oriented arch, wherein the flattened portion which is substantially linear and includes a second diameter that is between 17.0% and 21.0% of the first diameter". 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Carstens, et alia (US 2017/0095852), hereinafter Carstens, discloses a forming tool to shape a metallic dome.  Carstens is silent to "a second outwardly oriented arch interconnected to the first outwardly oriented arch, the second outwardly oriented arch having a second radius of curvature wherein the second radius of curvature is less than the first radius of curvature" and "a flattened portion, interconnected to the second outwardly oriented arch, wherein the flattened portion which is substantially linear and includes a second diameter that is between 17.0% and 21.0% of the first diameter".
Regarding Claim 28, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious "a face portion of the tool having a fourth radius of curvature". 
The closest prior art, Carstens, et alia (US 2017/0095852), hereinafter Carstens, discloses a forming tool to shape a metallic dome.  Carstens is silent to "a face portion of the tool having a fourth radius of curvature". 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725